IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 49399

 In the Interest of: John Doe I, A Child         )
 Under Eighteen (18) Years of Age.               )
 STATE OF IDAHO, DEPARTMENT OF                   )
 HEALTH AND WELFARE,                             )   Filed: April 28, 2022
                                                 )
        Petitioner-Respondent,                   )   Melanie Gagnepain, Clerk
                                                 )
 v.                                              )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
 JANE DOE (2022-02),                             )   BE CITED AS AUTHORITY
                                                 )
        Respondent-Appellant.                    )
                                                 )

       Appeal from the Magistrate Division of the District Court of the Second Judicial
       District, State of Idaho, Nez Perce County. Hon. Victoria Olds, Magistrate.

       Judgment terminating parental rights, affirmed.

       Joanna M. McFarland, Lewiston, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Floyd L. Swanton Jr., Deputy
       Attorney General, Boise, for respondent. Floyd L. Swanton Jr., argued.

       Paige M. Nolta, Lewiston, guardian ad litem.
                 ________________________________________________

BRAILSFORD, Judge
       Jane Doe (Mother) appeals from the magistrate court’s judgment terminating her parental
rights to her minor child, J.D. Mother argues the court erred by concluding she neglected J.D. and
that the termination of her parental rights is in J.D.’s best interests. She also challenges several
orders the court entered during the underlying Child Protective Act (CPA) case before the court
terminated her parental rights. We affirm the judgment terminating Mother’s parental rights but
decline to consider Mother’s appellate challenges to the court’s orders entered in the underlying
CPA case.




                                                 1
                                                  I.
                      FACTUAL AND PROCEDURAL BACKGROUND
       In March 2014, Mother gave birth to J.D.1 At that time, Mother was in Lewiston;
unmarried; and in a relationship with a sex offender, who was not J.D.’s father. 2 Shortly after
J.D.’s birth, the Idaho Department of Health and Welfare opened a voluntary case plan for Mother
based on concerns about her mental health, inappropriate housing, and inability to care for J.D.
That plan remained in place until about January 2015.
       According to Mother’s testimony at the termination hearing, when J.D. was “around two
or three years old,” he began having “tantrums” due to “frustration” and “anger,” and she had his
mental health evaluated. Also during this timeframe, Mother married a man in December 2016
but divorced him within a “couple” of months. Then, in April 2017, Mother gave birth to twins,
although the twins were not the children of the man Mother had married in December 2016 and
subsequently divorced.
       Shortly after the twins’ birth in April 2017, the Department received a report in May 2017
that Mother was locking J.D. in his room and that he had bruising on his legs. During an
investigation of this report, Mother stated she was “overwhelmed” and “didn’t know what to do
with [J.D.].” Following the investigation, the Department sought protective supervision of J.D.
and his younger twin siblings. Eventually, the State charged Mother with injury to child; Mother
pled guilty to disturbing the peace; and the magistrate court granted the Department’s request for
protective supervision of the children. The Department’s protective supervision concluded in
approximately February 2018.       During this time, Mother received services to improve her
parenting skills.
       In October 2018, Mother gave birth to a daughter, and in December 2018, she married the
daughter’s father. A few months later, in April 2019, when J.D. was five years old, Mother took
him to the emergency room “with a chief complaint of hyperactive behavior.” According to the


1
         Mother had given birth to two children before the birth of J.D. When Mother was nineteen
years old, however, the children’s maternal grandmother obtained a guardianship over them, and
at the time of the termination trial, Mother did not have custody of those two older children, who
remained in their maternal grandmother’s custody in New Hampshire.
2
        At J.D.’s birth, Mother was mistaken about the identity of his father, and Mother did not
learn the father’s identity until later. The magistrate court terminated the parental rights of J.D.’s
father, but that termination is not the subject of this case.
                                                  2
emergency room physician, Mother reported that J.D. was locked in his room because “it was not
time for him to come out” and “he had hit his head against a pane of glass in his bedroom, cracking
the glass.” The emergency room nurse testified that Mother “was worried about [J.D.’s] behavior
being out of control and was looking for a psych placement for [J.D.].” Both the physician and
nurse testified to a lack of bonding between Mother and J.D. The physician discharged J.D. with
instructions to follow up with family therapy intervention and with J.D.’s treating psychiatrist.
        In May 2019, Mother drove J.D. to Boise, and he was admitted into an inpatient behavioral
program. According to the child psychiatrist who admitted J.D. into the hospital, he was exhibiting
behavioral issues of maladaptive aggression and suicidal thinking. Following this hospitalization,
the Department filed a petition to obtain legal custody of J.D. and his three younger siblings under
the CPA. After a shelter care hearing, the hospital discharged J.D. into the Department’s care.
        The magistrate court held a two-day, contested adjudicatory hearing in August 2019 and
awarded the Department legal custody of J.D. The court, however, concluded that it did not have
jurisdiction over his three younger siblings and dismissed the Department’s petition as to those
children, and the case proceeded only as to J.D. In September 2019, the court approved a case
plan. The case plan identified tasks for Mother to perform to improve her ability to meet J.D.’s
mental health and his emotional and developmental needs. Those tasks included, for example, that
Mother learn about attention deficit hyperactivity disorder, work with the Department to identify
J.D.’s needs, learn how to meet those needs, attend visitation with J.D., and demonstrate her ability
to provide appropriate parental care for him.
        During the case’s pendency, the Department placed J.D. in several different foster care
arrangements. Initially, the Department placed J.D. in foster care with his step-grandparents.
Later, it transferred J.D. to a different foster home. Then, in July 2020, it transferred him to a
residential treatment facility for children in crisis. According to a child psychiatrist who began
treating J.D. in February 2021, he had “very severe struggles” while at the facility and was
hospitalized twice for “out-of-control aggressive behavior directed toward his peers, other kids at
the [facility], and staff.” The psychiatrist testified that, while at the facility, “[J.D. was] very easily
triggered by peers and noise and over activity. So there was a lot of uncontrollable tantruming and
aggression in that environment because it’s a group care environment with a lot of children.”
        After J.D. had resided at the residential treatment facility for approximately one year, the
Department transferred him to reside with a family in July 2021, approximately six weeks before

                                                    3
the termination hearing in August 2021. At the time of the termination hearing, the family was
not a licensed foster care family but had applied for a license. As a result, a licensed foster care
family “in the area” was “involved” in “oversee[ing] J.D.’s care.”
        Also during the case’s pendency, the magistrate court held numerous review hearings and
a permanency hearing in March 2021. During that hearing, the court amended the permanency
goal from reunification to a primary goal of termination of parental rights and adoption and a
concurrent goal of reunification. In April 2021, the Department petitioned to terminate Mother’s
parental rights, and the court scheduled a termination hearing for August 2021. Approximately a
week before that hearing, however, Mother left Idaho and drove to New Hampshire with her
husband and other three younger children.3
        The magistrate court held a termination hearing over the course of five days in August and
September 2021. At the time of the hearing, Mother remained in New Hampshire and appeared at
the hearing by video conference. Numerous witnesses testified including Mother, the guardian
ad litem, three Department caseworkers, J.D.’s current foster mother, two child psychiatrists, a
psychologist, two family therapists, and the emergency room doctor and the nurse who had treated
J.D. Additionally, Mother called her husband, her mother-in-law, and a neighbor as witnesses.
        Following the termination hearing, the magistrate court entered written findings of fact and
conclusions of law terminating Mother’s parental rights. Among other things, the court concluded
that Mother had neglected J.D. by failing to provide him with proper parental care and control and
by failing to comply with her case plan. See Idaho Code § 16-1602(31)(a) (defining neglect to
include failing to provide proper parental care and control); I.C. § 16-2002(3)(b) (defining neglect
to include failure to comply with case plan and the Department having custody of the child for
fifteen of the most recent twenty-two months). Additionally, the court concluded that Mother is
unable to discharge her parental responsibilities under I.C. § 16-2005(1)(d) and that termination
of her parental rights is in J.D.’s best interests.
        Mother timely appeals the magistrate court’s judgment terminating her parental rights.


3
        The magistrate court made specific findings about Mother’s decision to travel to New
Hampshire before the termination hearing. The court found that Mother did not inform the court,
her attorney, the caseworker, or the guardian ad litem of her plan to travel to New Hampshire;
Mother’s testimony on the subject was “not credible”; and “the family intended to move with no
intention of Mother and the younger siblings returning to Idaho.”


                                                      4
                                                II.
                                           ANALYSIS
A.     Orders Entered in Underlying CPA Case
       Mother asserts numerous challenges on appeal, including challenging the magistrate
court’s orders entered during the pendency of the CPA case. Those challenges include that the
court erred by: (1) finding the Department had made reasonable efforts towards reunification,
(2) changing the permanency goal from reunification to termination of parental rights, and
(3) denying Mother’s motion for an extended home visit and to vacate the termination hearing. As
discussed below, because I.C. § 16-1625(1)(c) provided for appeal of these orders to the district
court or to seek permissive appeal to the Idaho Supreme Court, we decline to address Mother’s
challenges to those orders.
       1.      Reasonable reunification efforts
       Mother asserts the magistrate court “erred in finding [the Department] made reasonable
efforts towards reunification from the review hearings.”        Mother argues that “substantial,
competent evidence does not support the court’s finding that the Department’s efforts were
reasonable and that the Department failed to support “the reunification goals” and “to implement
reasonable efforts that would ensure [J.D.’s] ongoing health and wellbeing.” In support, Mother
cites evidence from numerous review hearings, which she contends supports that the Department’s
efforts at reunification were not reasonable.
       The Idaho Supreme Court, however, has definitively ruled that an “inquiry into the
Department’s efforts at reunification is irrelevant to the termination of parental rights.” Idaho
Dep’t of Health & Welfare v. Doe, 164 Idaho 883, 888, 436 P.3d 1232, 1237 (2019); see also State,
Dep’t of Health & Welfare v. Doe (2019-31), 166 Idaho 357, 361, 458 P.3d 226, 230 (Ct. App.
2020) (“It is well-settled that the Department’s efforts at reunification are not relevant to the
magistrate court’s termination decision under I.C. § 16-2005.”). Mother acknowledges this ruling
but argues she lacks “immediate appellate recourse for a court’s determination of the Department’s
reasonable efforts [which] impacts her due process rights for termination of parental rights.”
       We disagree. As this Court previously ruled in Doe (2019-31), 166 Idaho at 360-61, 458
P.3d at 230-31, “[t]here is a statutory right to appeal at several points during the pendency of the
child protection proceeding.” Idaho Code § 16-1625(1) sets forth this right and provides, in part,
that an aggrieved party may appeal “[a]n adjudicatory decree,” “[a]ny order subsequent to the

                                                 5
adjudicatory decree that vests legal custody of the child in the department,” or “[a]ny order
subsequent to the adjudicatory decree that authorizes or mandates the department to cease
reasonable efforts to make it possible to return the child to his home.” I.C. § 16-1625(1)(a)-(c).4
       Based on this statutory scheme, this Court rejected the parent’s argument in Doe (2019-
31), 166 Idaho at 361, 458 P.3d at 231, that review under the scheme does not satisfy due process.
Further, this Court concluded that an appellate review of the Department’s reasonable efforts
following a termination is contrary to the statutory scheme and noted “important policy reasons”
the legislature did not include reasonable efforts as a required finding after the Department files a
termination petition. Id. Accordingly, we conclude Mother’s due process rights were not violated,
and we decline to address Mother’s argument that substantial and competent evidence does not
support the district court’s findings during the pendency of the CPA case that the Department made
reasonable efforts to reunify J.D. with Mother.
       2.      Change of permanency goal to termination
       Mother also similarly asserts the magistrate court “erred in changing the permanency
goal to termination of parental rights” during the pendency of the CPA case. In support,
Mother cites to evidence admitted during the permanency hearing; contends the court
acknowledged during the hearing a “need for additional visitation,” which Mother asserts
confirms she “was in compliance with her case plan tasks and reasonably able to reunify with
the minor”; and argues “[n]othing regarding [Mother’s] progress prevented her from the return
of her son to the household.” In response, the Department argues the court did not abuse its
discretion in changing the permanency goal from reunification to termination. In support, the
Department relies on Idaho Dep’t of Health & Welfare v. Doe, 163 Idaho 565, 569, 416 P.3d
937, 941 (2018), ruling that “the applicable standard of review of a magistrate court’s decision
to accept, modify, or reject the Department’s proposed permanency plan” is the abuse of
discretion standard. The guardian ad litem, however, argues Mother was required but failed
to appeal the court’s order changing the permanency goal under I.C. § 16-1625(1).
       We agree with the guardian ad litem that Mother was required to appeal the magistrate
court’s order in the CPA case changing the primary permanency goal from reunification to


4
       The aggrieved party may appeal such orders to the district court or may seek a direct
permissive appeal to the Idaho Supreme Court. I.C. § 16-1625(1).
                                                  6
termination of parental rights under Idaho Code § 16-1625(1)(c). This statute provides that
“an aggrieved party may appeal” “[a]ny order subsequent to the adjudicatory decree that
authorizes or mandates the department to cease reasonable efforts to make it possible to return
the child to his home” to the district court or to seek a direct permissive appeal of this order to
the Idaho Supreme Court. Id. The magistrate court’s order changing the permanency goal is
such an order.
       Mother does not reply to the guardian ad litem’s assertion that she was required to
appeal the magistrate court’s order changing the permanency goal under I.C. § 16-1625(1)(c).
Specifically, she makes no argument and cites no authority that--despite her appellate rights
under I.C. § 16-1625(1)--she may appeal the order after the magistrate court’s judgment
terminating her parental rights. For the same reasons articulated in Doe (2019-31) that a parent
may not challenge reasonableness of the Department’s reunification efforts post-termination,
we conclude Mother may not appeal the magistrate court’s order changing the permanency
goal in the CPA case post-termination. The legislature provided for statutory appellate review
of the magistrate court’s order changing the permanency goal, and this Court will defer to that
authority absent a constitutional violation. See Doe (2019-31), 166 Idaho at 361, 458 P.3d at
230 (noting grant of statutory appellate review is within the legislature’s purview).
       We do not construe the Idaho Supreme Court’s decision in Doe, 163 Idaho 565, 416
P.3d 937, on which the Department relies, to provide otherwise. Doe is a post-termination
CPA case. Id. at 567, 416 P.3d at 939. After the termination of parental rights, “the
Department filed a post-termination permanency plan that requested a change in the
permanency goal from adoption by relative to adoption by non-relative.” Id. The magistrate
court rejected this request, and the Department appealed. Id. On appeal, the Court noted the
magistrate court entered the order on the permanency plan after entering a judgment
terminating parental rights. Id. at 568, 416 P.3d at 940. As a result, the Court ruled that the
Department’s appeal was valid under Idaho Appellate Rule 12.1(a)(2), which provides for an
immediate appeal to the Court of an order entered after a final judgment in a CPA proceeding.
Doe, 163 Idaho at 568, 416 P.3d at 940. The Court then ruled that “the applicable standard for
review of a magistrate court’s decision to accept, modify or reject the Department’s proposed
permanency plan” is for an abuse of discretion. Id. at 569, 416 P.3d at 941. The Court’s

                                                7
decision, however, does not support the proposition that an aggrieved party may appeal a
pretermination order on a proposed permanency plan contrary to the CPA’s statutory scheme
under I.C. § 16-1625(1) for appellate review of such an order.
       Moreover, even assuming that Mother’s appeal of the order changing the permanency
plan from reunification to termination were valid and that we were to review such an order for
an abuse of discretion, Mother’s argument otherwise fails. Mother fails to cite the four-prong
test for determining whether a court abused its discretion or to explain how the court abused
its discretion under that test. Lunneborg v. My Fun Life, 163 Idaho 856, 863, 421 P.3d 187,
194 (2018) (articulating four-prong test for analyzing abuse of discretion). That failure is also
fatal to Mother’s challenge. See State v. Jeske, 164 Idaho 862, 870, 436 P.3d 683, 691 (2019)
(requiring parties to argue abuse of discretion).
       3.      Denial of motion for extended home visit and continuance of termination
               hearing
       Mother also challenges the magistrate court’s denial of her request--following the
Department’s petition for termination of her parental rights--to review the case’s status, to make a
finding the Department failed to make reasonable efforts at reunification, to change the primary
permanency goal to reunification, to authorize an extended home visit with J.D., and to vacate the
termination hearing. Essentially, Mother’s motion seeking this relief, including a finding that the
Department failed to make reasonable efforts and to change the permanency goal to reunification,
was a request for the court to reconsider its orders on such matters entered before the Department’s
petition for termination of her parental rights. For the reasons discussed above, Mother’s requests
to review the case’s status, to find the Department failed to make reasonable reunification efforts,
to change the primary permanency goal, and to authorize an extended home visit5 are subject to
appeal under I.C. § 16-1625(1) and are irrelevant to the termination of parental rights. Cf. Doe,
164 Idaho at 889, 436 P.3d at 1238 (“[I]nquiry into the Department’s efforts at reunification is
irrelevant to the termination of parental rights.”); Doe (2019-31), 166 Idaho at 361, 458 P.3d at
230 (“It is well-settled that the Department’s efforts at reunification are not relevant to the

5
        To the extent Mother’s appeal appropriately includes a review of the denial of her request
to vacate the termination hearing, she fails to cite any authority or to make any argument on appeal
challenging that denial. This Court generally does not address issues not supported by cogent
argument and citation to legal authority, even in a case terminating parental rights. Idaho Dep’t
of Health & Welfare v. Jane Doe (2018-24), 164 Idaho 143, 147, 426 P.3d 1243, 1247 (2018).
                                                 8
magistrate court’s termination decision under I.C. § 16-2005.”). Because Mother did not seek a
timely appeal under I.C. § 16-1625(1), we decline to address the merits of her challenges to the
court’s orders entered before its judgment terminating her parental rights.
B.     Termination of Parental Rights
       1.      Standard of review
       In addition to challenging the magistrate court’s orders entered before the termination
hearing, Mother also challenges the court’s judgment terminating her parental rights. The
following principles apply to a review of the termination of parental rights. A parent has a
fundamental liberty interest in maintaining a relationship with his or her child. Troxel v. Granville,
530 U.S. 57, 65 (2000); Doe v. State, 137 Idaho 758, 760, 53 P.3d 341, 343 (2002). This interest
is protected by the Fourteenth Amendment to the United States Constitution. State v. Doe, 144
Idaho 839, 842, 172 P.3d 1114, 1117 (2007). Implicit in the Termination of Parent and Child
Relationship Act is the philosophy that, wherever possible, family life should be strengthened and
preserved. I.C. § 16-2001(2). Therefore, the requisites of due process must be met when
terminating the parent-child relationship. State v. Doe, 143 Idaho 383, 386, 146 P.3d 649, 652
(2006). Due process requires that the grounds for terminating a parent-child relationship be proved
by clear and convincing evidence. Id. Because a fundamental liberty interest is at stake, the United
States Supreme Court has determined that a court may terminate a parent-child relationship only
if that decision is supported by clear and convincing evidence. Santosky v. Kramer, 455 U.S. 745,
769 (1982); see also I.C. § 16-2009; Doe v. Dep’t of Health & Welfare, 146 Idaho 759, 761-62,
203 P.3d 689, 691-92 (2009); Doe, 143 Idaho at 386, 146 P.3d at 652.
       On appeal from a decision terminating parental rights, this Court examines whether the
decision is supported by substantial and competent evidence, which means such evidence as a
reasonable mind might accept as adequate to support a conclusion. Doe v. Doe, 148 Idaho 243,
245-46, 220 P.3d 1062, 1064-65 (2009). The appellate court will indulge all reasonable inferences
in support of the trial court’s judgment when reviewing an order that parental rights be terminated.
Id. The Idaho Supreme Court has also said that the substantial evidence test requires a greater
quantum of evidence in cases where the trial court’s finding must be supported by clear and
convincing evidence than in cases where a mere preponderance is required. State v. Doe, 143
Idaho 343, 346, 144 P.3d 597, 600 (2006). Clear and convincing evidence is generally understood
to be evidence indicating that the thing to be proved is highly probable or reasonably certain. Roe

                                                  9
v. Doe, 143 Idaho 188, 191, 141 P.3d 1057, 1060 (2006). Further, the magistrate court’s decision
must be supported by objectively supportable grounds. Doe, 143 Idaho at 346, 144 P.3d at 600.
       Idaho Code Section 16-2005 permits a party to petition the court for termination of the
parent-child relationship when it is in the child’s best interests and any one of the following five
factors exist: (a) abandonment; (b) neglect or abuse; (c) lack of a biological relationship between
the child and a presumptive parent; (d) the parent is unable to discharge parental responsibilities
for a prolonged period that will be injurious to the health, morals, or well-being of the child; or
(e) the parent is incarcerated and will remain incarcerated for a substantial period of time.
       2.      Neglect
       Mother challenges the magistrate court’s conclusions that she neglected J.D under
I.C. § 16-2005(b).   The court concluded Mother neglected J.D. on two alternative grounds,
including that J.D. “was without proper [parental] care and control necessary for his wellbeing”
and that Mother failed to comply with her case plan.6 See I.C. § 16-1602(31)(a) (defining neglect
to include failing to provide proper parental care and control); I.C. § 16-2002(3)(b) (defining
neglect to include failure to comply with case plan and department having custody of child for
fifteen of the most recent twenty-two months). Each of these alternative conclusions provides an
independent basis for terminating Mother’s parental rights. See Idaho Dep’t of Health & Welfare
v. Doe (2012-16), 154 Idaho 175, 181-82, 296 P.3d 381, 387-88 (2013) (noting statutory grounds
for termination of parental rights are independent and if court finds one or more grounds for
termination, it may grant termination).




6
       The magistrate court also concluded Mother “is unable to discharge her parental
responsibilities” under I.C. § 16-2005(d). Although Mother challenges this conclusion, we decline
to address the merits of this argument because she fails to establish the magistrate court erred by
concluding she neglected J.D. under I.C. § 16-2005(b). See Idaho Dep’t of Health & Welfare v.
Doe (2012-16), 154 Idaho 175, 181-82, 296 P.3d 381, 387-88 (2013) (noting statutory grounds for
termination of parental rights are independent and if court finds one or more grounds for
termination, it may grant termination).
                                                 10
               a.      Proper parental care and control
       Mother challenges the magistrate court’s conclusion that “the child was without proper
[parental] care and control necessary for his well-being.” See I.C. § 16-1602(31)(a) (defining
neglect to include failing to provide proper parental care and control). In support of this
conclusion, the court found Mother was unable or refused “to provide appropriate care, attention,
and supervision” of J.D.     For example, the court found Mother failed to recognize J.D.’s
“developmental level or normal childhood exuberance and boundary-testing” and that his behavior
was “the product of being locked in a room, physically disciplined with extreme means, and
criticized for every mistake.” Further, the court found Mother wanted the Department, medical
care providers and other caregivers “to ‘fix’” J.D., but she was unwilling or lacked the desire to
commit to the time necessary to parent J.D. The court also rejected Mother’s inconsistent claims
that “her poor demonstration of parenting skills [was] based on an inability to retain information
regarding parenting” and that “she could appropriately parent [J.D.].” Finally, the court found
“Mother did not complete programs she was perfectly capable of completing,” noting specifically
that she failed to “progress to Phase Two of [parent-child interactive therapy (PCIT)] after a year
of sessions” and “did not finish therapy” because she sabotaged the relationship with the therapist.
       Mother argues the magistrate court’s description of her “actions and intent” do not
“accurately reflect” the trial testimony. In support, Mother cites to numerous portions of the trial
transcript which she contends shows “she followed medical advise [sic],” “complied with all
medical recommendations,” “demonstrate[d] her PCIT skills,” and “completed a [trust-based
relational intervention (TBRI)] training and was using the skills she learned in her visits.”
       Mother, however, does not identify any of the magistrate court’s findings--with one
exception7--which she contends are not supported by substantial and competent evidence. Rather,



7
        Mother challenges the magistrate court’s finding about the number of investigations the
Department conducted related to Mother. Specifically, Mother claims that “the history of neglect
is inaccurately reported by the [court] as the testimony was 16 calls for investigation (not 26).”
Mother’s argument, however, misstates the court’s finding. The court found that “the family had
26 CPA referrals to [the Department], 16 investigated, and ten information-only.”
        Substantial and competent evidence supports this finding, including the testimony of a
Department social worker, who testified:
               Q. Do you know how many times people have called the central hotline
        regarding [Mother]?
               A. Twenty-six.
                                                 11
Mother requests that this Court reweigh the evidence and substitute its view for that of the
magistrate court’s view, which we decline to do. See Neustadt v. Colafranceschi, 167 Idaho 214,
228, 469 P.3d 1, 15 (2020) (“[A]ppellate courts in Idaho do not reweigh evidence.”); In re Doe
2009-19, 150 Idaho 201, 209, 245 P.3d 953, 961 (2010) (“It is not our role to reweigh the
evidence.”).
               b.      Case plan compliance
       Mother also challenges the magistrate court’s alternative conclusion that she neglected J.D.
by failing to comply with the case plan. See I.C. § 16-2002(3)(b) (defining neglect to include
failure to comply with case plan and department having custody of child for fifteen of the most
recent twenty-two months). Although the court concluded Mother completed some tasks, it
concluded “Mother has been unable to comply with the two most important case plan tasks.”
Nonetheless, the court’s decision indicates Mother failed to complete three tasks identified in the
case plan.
       The magistrate court found Mother failed to complete Task 1.1.1.3. This task requires that
Mother work with her therapist, J.D.’s therapist, and a parent coach “to build a healthy, parent-
child relationship.” Regarding Task 1.1.1.3, the court found that “Mother was unwilling to make
the sacrifice and devote the individual time to [J.D.] that he needed.” The court attributes this
unwillingness to Mother’s “preferences for tending to [her] other children,” “her mental health
struggles,” “her inability to apply what she learned over years of therapy and coaching,” and “her
continuation of known abusive parenting techniques (locking in room, negative blaming and
criticism, overreactions to normal if ebullient behavior, etc.).”
       The magistrate court also found Mother failed to complete Task 1.1.1.5. This task requires
Mother to work with the Department to identify J.D.’s medical and mental health care needs.
Regarding Task 1.1.1.5, the court found that “Mother did not show an ability to manage [J.D.’s]


              Q. Do you know how many of those times they were just considered [an
       information and referral] and didn’t go anywhere?
              A. I’m going to look in my document to refresh my memory. Sixteen of
       those were investigated.
              ....
              Q. Has [Mother] ever been substantiated?
              A. She has.
              Q. How many times?
              A. She’s been substantiated three times for physical abuse.
                                                 12
mental health care needs,” “refused to accept the diagnoses,” “was unwilling and unable to . . .
follow the recommendations,” failed to devote even minimal time to addressing J.D.’s needs, and
“failed to demonstrate competently the recommended parenting techniques.”
       Finally, the magistrate court found Mother failed to complete Task 1.1.1.6. This task
requires Mother to demonstrate her ability to care appropriately for J.D., including demonstrating
during scheduled visits the skills she learned in counseling. Regarding Task 1.1.1.6, the court
found that, although Mother “did positive things during visits,” she “never progressed to
unsupervised visits” and “struggled to fully engage and could not pick up on [J.D.’s] cues” and
that “every therapist [who] provided parenting coaching, training and supervision agreed that
Mother, despite years of support, lacked competency to parent [J.D.].” Based on these failures,
the court concluded, among other things, that “Mother never fully applied herself to training and
using learned skills during visits”; “Mother has not demonstrated [an] understanding how to be a
safe or protective parent”; and she never “progress[ed] to warrant unsupervised visits.”
       Again, Mother does not specifically challenge any of these findings. Instead, Mother
argues that she complied with the case plan “to the extent [she] was allowed to participate” and
that “barriers outside of [her] control . . . skew[ed] the accomplishments that were fundamentally
most important.”8 Specifically, she identifies those barriers to include the coronavirus pandemic
“restrictions,” J.D.’s “relocation to 4 different foster placements,” and changes in J.D.’s services
and medications. Other than identifying these purported barriers to Mother’s compliance with her
case plan, Mother fails to explain how these events created circumstances beyond her control that
made it impossible for her to comply with her case plan. See Idaho Dep’t of Health and Welfare
v. Doe (2016-14), 161 Idaho 596, 600, 389 P.3d 141, 145 (2016) (holding impossibility defense
occurs where circumstances are beyond parent’s control); see also State, Dep’t of Health &



8
        In support of this argument, Mother cites In re Termination of Parental Rights as to N.J.
(In re N.J.), 8 P.3d 126 (Nev. 2000). She quotes that case as stating that “the parent cannot be
judged unsuitable by reason of failure to comply with requirements and plans that are unclear and
have not been communicated to the parent, or which are impossible for the parent to abide by.”
The case, however, does not contain the quoted language or stand for that the quoted proposition.
Rather, the quote is from Champagne v. Welfare Div. of Nevada State Dep’t of Hum. Res., 691
P.2d 849, 857 (Nev. 1984), which In re N.J. overrules. In In re N.J., the Nevada Supreme Court
addressed whether the biological parents who had not supported a child for seven years had
abandoned that child under Nevada statutes providing for termination of parental rights. Id. at
135. Accordingly, In re N.J. provides no persuasive, applicable authority in this case.
                                                13
Welfare v. Doe (2020-47), 168 Idaho 496, 500, 483 P.3d 1039, 1043 (Ct. App. 2021) (“While the
pandemic has undoubtedly changed the manner in which a parent must perform a case plan, Mother
fails to articulate how the pandemic adversely impacted her ability to perform her case plan.”)
        Moreover, Mother’s argument that certain barriers precluded her complete performance of
the case plan suggests she is relying on the impossibility defense. Idaho Dep’t of Health and
Welfare v. Doe, 162 Idaho 236, 243, 395 P.3d 1269, 1276 (2017) (noting “impossibility may be
asserted as a defense to a claim of neglect”). Mother, however, fails to address the magistrate
court’s conclusion that impossibility is not a defense to her failure to comply with her case plan
because she was “responsible for her failure to make meaningful progress” under the plan.
        Mother also asserts that she “was able to demonstrate” the “minimum” “knowledge and
skills sufficient to return [J.D.] home and remain engaged in long-term services.” In support, she
claims she should “be credited with what she did right,” is “able to describe a safety plan,”
discussed and demonstrated “her skills during visitations,” and “has family support.” Contrary to
this argument, however, Mother never progressed to unsupervised visits because of her failure to
demonstrate adequate parental skills, as the magistrate court found. Moreover, Mother’s assertion
that she should “be given credit for what she did right” simply requests that this Court reweigh the
evidence, which again we decline to do. See Neustadt, 167 Idaho at 227, 469 P.3d at 14
(“[A]ppellate courts in Idaho do not reweigh evidence.”); In re Doe 2009-19, 150 Idaho at 209,
245 P.3d at 961 (“It is not our role to reweigh the evidence.”).
        2.      Best interests
        Mother also challenges the magistrate court’s conclusion that termination of her parental
rights is in J.D’s best interests. Once a statutory ground for termination has been established, the
trial court must next determine whether it is in the best interests of the child to terminate the parent-
child relationship. Tanner v. State, Dep’t of Health & Welfare, 120 Idaho 606, 611, 818 P.2d 310,
315 (1991). When determining whether termination is in the child’s best interests, the trial court
may consider the parent’s history with substance abuse, the stability and permanency of the home,
the unemployment of the parent, the financial contribution of the parent to the child’s care after
the child is placed in protective custody, the improvement of the child while in foster care, the
parent’s efforts to improve his or her situation, and the parent’s continuing problems with the law.
Doe (2015-03) v. Doe, 159 Idaho 192, 198, 358 P.3d 77, 83 (2015); Idaho Dep’t of Health &
Welfare v. Doe, 156 Idaho 103, 111, 320 P.3d 1262, 1270 (2014). A finding that it is in the best

                                                   14
interests of the child to terminate parental rights must still be made upon objective grounds. Idaho
Dep’t of Health & Welfare v. Doe, 152 Idaho 953, 956-57, 277 P.3d 400, 403-04 (Ct. App. 2012).
        In this case, the magistrate court concluded the relevant factors favored termination of
Mother’s parental rights.9 In support, the court stated that “Mother cannot provide for the child’s
emotional, physical or developmental needs”; the child “needs a nurturing home with specially
trained foster parents” because of his “obvious trauma history and maladaptive behaviors”; the
child’s foster parents provide a safe, secure, and loving environment; and “the child has noticeably
improved and flourished while [in foster] care.”
        Challenging the magistrate court’s best interests conclusion, Mother argues J.D.’s “agitate
behaviors” are “directly related” to his foster care placement and his “lack of interaction with his
family.” Further, Mother notes that J.D.’s “most successful” foster placement was with his
grandparents and contends his best interests include his ability to have a relationship with his
siblings. In support, Mother does not identify any finding or conclusion that substantial and
competent evidence does not support but instead repeats evidence from trial. Mother’s challenge
again simply requests that this Court reweigh the evidence and substitute its view of the facts for
the magistrate court’s view, which we decline to do. See Neustadt, 167 Idaho at 227, 469 P.3d at
14 (“[A]ppellate courts in Idaho do not reweigh evidence.”); In re Doe 2009-19, 150 Idaho at 209,
245 P.3d at 961 (“It is not our role to reweigh the evidence.”).
                                                III.
                                         CONCLUSION
        This Court declines to consider Mother’s challenges to the magistrate court’s orders in the
underlying CPA case. Further, the Court holds that Mother failed to establish the magistrate court
erred by concluding that she neglected J.D. and that the termination of her parental rights is in
J.D.’s best interests. Accordingly, we affirm the magistrate court’s judgment terminating Mother’s
parental rights.
        Judge GRATTON and Judge HUSKEY CONCUR.




9
         The magistrate court also references “[t]he Department’s best interest factors” and
generally cites a July 2017 standard articulating various “needs” for a child. A Department’s
criteria for foster placement, however, is not relevant to a judicial termination of parental rights.
                                                 15